Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
Additional arguments concern claim amendments that are addressed in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed in paragraphs 0024, 0025, and 0043, filler polymers such as polyethylene glycol can be used as part of the “encapsulated additive”, which is interpreted to be related to the flavorant discussed in claim 1.  In addition, the filler polymers can be included as part of “polymer A and polymer B solutions along with an additive” [0043].  However, there is no disclosure to support the use of filler polymers as “the encapsulating cross-linked polymer”, “the first overcoating cross-linked polymer layer”, or “the second overcoating cross-linked polymer layer”.
In addition, the claim indicates that, “the encapsulating cross-linked polymer”…including polyethylene glycol.  Although the specification indicates that a filler polymer such as polyethylene glycol can be used as a filler in the additive or the polymer solution along with the additive, it does not indicate that polyethylene glycol can be the actual encapsulating cross-linked polymer as claimed.  There is no indication of cross-linking polyethylene glycol in the specification.  The examiner suggests that the applicant amend the claim to indicate that the filler is added to the flavorant and that it becomes part of the encapsulated cross-linked polymer.  

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant specification does not disclose that the first polysaccharide forms a matrix and the second polysaccharide of the two or more polysaccharides are cross-linked within the pores of the polymeric matrix.  The specification discloses that two polysaccharides can be co-ionically cross-linked, meaning that they are cross-linked at the same time to themselves and to one another through the same cross-linking reaction.  When the reaction starts there is not a matrix of one polysaccharide with voids and fissures which are then filled by a second polysaccharide as is claimed.  The specification does indicate that a synthetic polymer may be used to fill voids and fissures in the matrix, but this is disclosed with a non-crosslinking polymer filler such as poly(acrylic acid) (0112).  This is excluded by the claim because poly(acrylic acid) is not a polysaccharide.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 includes limitations to using a non-crosslinking polysaccharide and also includes the limitation, “not including the polyethylene glycol.”  It is unclear what the applicant intends the claim limitation to mean.  The examiner is uncertain if it means that the polyethylene glycol is present but being ignored in the limitation, the polysaccharide is present and no polyethylene glycol is present, or if either of these is true in different layers.  If polyethylene glycol is not present at all, the claim will be rejected under 35 U.S.C. 112(d) or 112, Fourth Paragraph

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-8 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGlumphy et al. (US 3,540,456) in view of De Roos et al. (US 6,325,859), Mashiko et al. (US 5,186,185). 
Regarding claim 1, 2, 5, 6, and 11, McGlumphy et al. disclose a smoking article with a reconstituted tobacco sheet material (i.e. tobacco mat) that contains microencapsulated flavoring materials along with a binder as a layer or homogenously within the sheet and as the temperature increases during use (i.e. a heating zone), the capsule wall ruptures and releases flavor (see abstract, col. 1, lines 5-20, and col. 4, 3-14).  
McGlumphy et al. disclose that the capsules are formed from coacervates such as protein polysaccharide complexes, such as gelatin-gum Arabic, gelatin-carageenan, but that also, “Any standard method of encapsulation such as the one set forth in example I can be used to from the capsules.”
McGlumphy et al. do not disclose using capsules that encapsulate flavor using cross-linked polymers (resulting in a flavor rich center and a polymer rich outer region) along with an overcoating cross-linked polymer layer.  However, flavor capsules with the claimed features are known in the art.  
De Roos et al. disclose gel beads that can be added to food and tobacco products (abstract) with diameters of 400-1500 micrometers (including 1 mm) made of cross-linked polysaccharides such as alginates and pectin and oil flavors such as menthol (hydrophobic, i.e. oil based) flavorant capable of volatilization upon heating, (see col. 3, 49-54, and example 4 with 32% menthol).  De Roos et al. also disclose that the beads are capable of releasing flavorant when subjected to heat during smoking (col. 3, 39-60).    
De Roos et al. discloses that the when the droplet is undergoing gelling with the crosslinking agent, the rapid ion-binding and network formation produces an inwardly moving gelling zone and the polysaccharides will diffuse toward the gelling zone forming leading to a depletion of polysaccharide in the center (col. 8, 51-65).  Therefore, De Roos et al. disclose a polymer rich outer region and a flavorant rich core.  It would have been obvious to one of ordinary skill in the art at the time of invention/filing to use the capsules disclosed by De Roos et al. in the tobacco sheet of McGlumphy et al. because McGlumphy et al. disclose that any standard method of encapsulation can be used, and further, it would be obvious to substitute one known microcapsule for another.  
De Roos et al. also disclose that the if the beads contain, “…other macromolecules, the effective porosity will decrease and the sustain release will be at a lower rate or even negligible.” (Col. 7, 12-25).  Polyethylene glycol (PEG) is a notoriously well-known macromolecule with a selectable size.  It would have been obvious to one of ordinary skill in the art at the time of invention to use polyethylene glycol macromolecules to control release of the flavorant.    
De Roos et al. do not disclose an overcoating and also do not expressly disclose using a mixture of the disclosed polysaccharides for crosslinking.  However, Mashiko et al. disclose making similar beads (including menthol and alginate for use in tobacco products) with a similar process (gelling with calcium ions) and discloses that the bead can be further coated with a film of natural polysaccharides (col. 4, 17-21).  Mashiko et al. do not disclose crosslinking or hardening the coating film.  However, it would have been obvious to one of ordinary skill in the art at the time of invention to harden the outer film using a similar hardening composition as that disclosed for hardening or crosslinking the encapsulation polysaccharides as disclosed above. Doing so would produce a hard outer film to further protect the granule from premature release of flavor.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the overcoating of Mashiko et al. to increase the durability and flavor retention of the beads of De Roos et al. and McGlumphy et al.   
Mashiko et al. do not expressly disclose that the overcoating layer includes a second polymer, different from the first polymer.  However, it would have been obvious to one of ordinary skill in the art at the time of invention/filing to use either the same polysaccharide or different polysaccharide because Mashiko et al. disclose a finite number of natural polysaccharides or derivatives thereof,
are selected from the group consisting of pectins, gum arabic, gelatin, carageenan, sodium alginate, starch and derivatives thereof, cellulose derivatives, and a mixture of two or more of the aforementioned materials (col. 3, 48-55). 

Although this list is set forth for the as the substrate, the same term, “natural polysaccharides or derivatives” is referred to when the coating is discussed.  One of ordinary skill would be motivated to select one or more of the materials listed for the granule and one or more of the materials listed for the coating.  Mashiko et al. makes no indication that the materials in the coating should be the same as the granule.  
Mashiko et al. discloses a first overcoating layer but not a second overcoating layer.  However, it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate layers so that the encapsulated material would be even better protected from premature release, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, in light of the previous paragraph, it would have been obvious to one of ordinary skill in the art at the time of invention/filing that the polymers used in adjacent layers (encapsulating layer, first overcoat, second overcoat) would be the same polymer or a different polymer as several possible polymers are disclosed.  

Regarding claims 3 and 4, De Roos et al. do not disclose two or more cross-linked polysaccharides as the encapsulant.  However, Mashiko et al. disclose that the polysaccharides are, 
“selected from the group selected from the group consisting of pectins, gum arabic, gelatin, carageenan, sodium alginate, starch and derivatives thereof, cellulose derivatives, and a mixture of two or more of the aforementioned materials. Especially a mixture of a salt of alginic acid and a salt of carboxymethylcellulose is preferable. (col. 3, 48-55)  

It would have been obvious to one of ordinary skill to use mixtures of polysaccharides taught by Mashiko et al. to encapsulate flavors in De Roos et al. because mixtures of the same materials are disclosed as being used in combination for the same purpose.  Two polysaccharides that are mixed together and then crosslinked would result in the polysaccharides being co-ionically cross-linked.  The prior art using the same ingredients and same process (ionic cross-linking agent) would inherently produce the same result.  
Regarding claim 7 and 8, McGlumphy discloses that the invention can, “coat reconstituted tobacco sheet material with capsules containing aromatic material…” (col. 2, 29-32).  Mashiko et al. discloses that the overcoating on a capsules is a, “film comprising natural polysaccharides or derivatives thereof.” (col. 4, 18-20).  Mashiko et al. do not expressly define what “natural polysaccharides or derivatives thereof” are.  However, Mashiko et al. do disclose what “natural polysaccharides or derivatives thereof” are in terms of the encapsulation layer (col. 3, 48-55) and disclose that they may include mixtures of two or more.  It would have been obvious to one of ordinary skill in the art at the time of invention to use two or more polysaccharides in the overcoat because the same teaching of "natural polysaccharides or derivatives thereof" in both the encapsulation layer and the overcoating layer because both are the same materials (i.e. natural polysaccharides or derivatives thereof) and are not defined separately by Mashiko et al.  It would have been obvious to one of ordinary skill in the art at the time of invention/filing that the capsules of Mashiko et al. in the invention of McGlumphy et al. would result in an overcoating cross-linked polymer layer disposed on an outer surface of the tobacco sheet.  
Regarding claim 13, Mashiko et al. disclose that “natural polysaccharides or derivatives thereof” are considered and disclose that they may include mixtures of two or more (col. 3, 48-55).  It would have been obvious to one of ordinary skill in the art at the time of invention that areas of the matrix of polysaccharide not filled by one polysaccharide would be filled by the second polysaccharide.  These areas would be voids or fissures if the second polysaccharide were to be removed.  
Regarding claim 14, because Mashiko et al. disclose mixtures of polysaccharides, the two polysaccharides would have the same properties as the mixtures of polysaccharides claimed, including having lower porosity than a single polysaccharide.    
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Felton/Primary Examiner, Art Unit 1747